Exhibit 10.5

 

FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE

WAREHOUSING AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE WAREHOUSING AND
SECURITY AGREEMENT (this “Amendment”) is made as of August 1, 2012, by and among
EF&A FUNDING, L.L.C., d/b/a ALLIANT CAPITAL, LLC (the “Borrower”), BANK OF
AMERICA, N.A., as Credit Agent (in such capacity, the “Credit Agent”), and the
LENDERS party to this Amendment (the “Lenders”).

 

WITNESSETH:

 

WHEREAS, capitalized terms used in this Amendment without definition have the
meanings provided therefore in that certain Fifth Amended and Restated Mortgage
Warehousing and Security Agreement dated as of April 16, 2010, by and among the
Borrower, the Credit Agent and the Lenders (as amended to date, the “Loan
Agreement”); and

 

WHEREAS, the Borrower has requested that the Credit Agent and the Lenders agree
to further amend the Loan Agreement, and the Credit Agent and the Lenders have
agreed to further amend the Loan Agreement, on, and subject to, the terms and
conditions set forth herein,

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Credit Agent, and the
Lenders agree as follows:

 

1.             Amendment to Loan Agreement. As of the Effective Date (as
hereafter defined), the Loan Agreement is hereby amended as follows:

 

(a)           Section 1.4(i) of the Loan Agreement is hereby amended by deleting
in its entirety the definition of “BBA LIBOR Rate” therein and replacing it with
the following:

 

“BBA LIBOR Rate” means, for any day, a rate per annum equal to the BBA LIBOR
Daily Floating Rate for such day, plus one and six tenths percent (1.6%).

 

(b)           Section 1.8(ii) of the Loan Agreement is hereby amended by
deleting in its entirety the definition of “Applicable Base Rate” therein and
replacing it with the following:

 

“Applicable Base Rate” means, for any day, the Base Rate for such day, plus one
and six tenths percent (1.6%).

 

2.             Conditions Precedent. This Amendment shall be effective upon the
satisfaction by the Borrower of, or written waiver by Credit Agent of, the
following conditions and any other conditions set forth in this Amendment, by no
later than 4:00 p.m. (Chicago time) on the date hereof, subject to extension at
the discretion of the Credit Agent (with the date, if at all, by which such
conditions have been satisfied or waived being referred to herein as, the
“Effective Date”), failing which this Amendment and all related documents shall
be null and void at the option of the Credit Agent:

 

--------------------------------------------------------------------------------


 

(a)           The Credit Agent shall have received the following:

 

(i)              This Amendment, duly executed by the Borrower, the Lenders, and
the Credit Agent.

 

(ii)             Such other documents as the Credit Agent may reasonably
request.

 

(b)           No Default or Event of Default will exist as of the Effective
Date.

 

(c)           The representations and warranties made by the Borrower in the
Loan Agreement and the other Loan Documents shall have been when made, and will
be on the Effective Date, true and correct in all material respects, except as
to matters which speak to a specific date and changes in the ordinary course to
the extent permitted and contemplated by the Loan Agreement.

 

(d)           In addition to all other expense payment and reimbursement
obligations of the Borrower under the Loan Agreement and other Loan Documents,
the Borrower will pay or reimburse the Credit Agent its costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
disbursements) incurred in connection with the preparation of this Amendment,
the Loan Agreement, and any other documents in connection herewith and
therewith.

 

3.             Waiver of Claims. The Borrower as of the date hereof and as of
the Effective Date, acknowledges, confirms and agrees that it has no offsets,
defenses, claims, counterclaims or causes of action of any kind or nature
against the Credit Agent and/or any Lender with respect to any of its
liabilities and obligations owing to the Credit Agent and/or any Lender, and, in
any event, as of the date hereof and as of the Effective Date the Borrower
specifically waives, releases, and forever relinquishes all claims, demands,
obligations, liabilities, and causes of action of whatever kind or nature,
whether known or unknown, which it has or may have as of the date hereof against
the Credit Agent and/or the Lenders, or their respective affiliates, officers,
directors, employees, agents, attorneys, independent contractors, and
predecessors, together with their successors and assigns, directly or indirectly
arising out of or based upon any matter connected with the Loan Agreement or the
administration thereof or the obligations created thereby.

 

4.             Acknowledgments by Borrower. As of the date hereof and as of the
Effective Date, the Borrower acknowledges, confirms, represents and warrants and
agrees that:

 

(a)           This Amendment is a Loan Document.

 

(b)           Except as provided herein, the terms and conditions of the Loan
Agreement and the other Loan Documents remain in full force and effect, and, as
of the date hereof and as of the Effective Date, the Borrower hereby (x)
ratifies, confirms and reaffirms all and singular of the terms and conditions of
the Loan Agreement and the other Loan Documents applicable to the Borrower, and
(y) represents and warrants that:

 

2

--------------------------------------------------------------------------------


 

(i)            As of the date the Borrower executes this Amendment, no Default
or Event of Default exists, and no Default or Event of Default will exist as of
the Effective Date.

 

(ii)           The representations and warranties made by the Borrower in the
Loan Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof, and will be true and correct in all material
respects as of the Effective Date, except as to matters which speak to a
specific date, and changes in the ordinary course to the extent permitted and
contemplated by the Loan Agreement.

 

(iii)          The Borrower has the power and authority and legal right to
execute, deliver and perform this Amendment, and has taken all necessary action
to authorize the execution, delivery, and performance of this Amendment, and the
person executing and delivering this Amendment on behalf of the Borrower is duly
authorized to do so.

 

(iv)          This Amendment has been duly executed and delivered on behalf of
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to the effect of applicable bankruptcy and other similar laws affecting the
rights of creditors generally and the effect of equitable principles whether
applied in an action at law or a suit in equity.

 

(c)           The Borrower shall promptly pay upon receipt of an invoice or
statement therefor the reasonable attorneys’ fees and expenses and disbursements
incurred by the Credit Agent in connection with this Amendment and all previous
matters relating to the Loan Agreement and the Borrower’s relationship with the
Credit Agent and the Lenders.

 

5.             Miscellaneous.

 

(a)           This Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Signatures transmitted electronically (including by fax or e-mail) shall have
the same legal effect as the originals, but each party nevertheless shall
deliver original signed counterparts of this Amendment to each other party upon
request of another party.

 

(b)           This Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

(c)           This Amendment shall be governed in accordance with the internal
laws of the State of New York (without regard to conflict of laws principles
which would result in the application of the law of another jurisdiction) as an
instrument under seal.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

EF&A FUNDING, L.L.C., d/b/a ALLIANT CAPITAL, LLC

 

 

 

 

By:

Alliant Mgmt, Inc., its Manager

 

 

 

 

 

 

 

 

 

By

/s/ Kelley Prevete

 

 

Name:

Kelley Prevete

 

 

Title:

VP

 

Signature page to Fourth Amendment to Fifth Amended and Restated Mortgage
Warehousing and Security Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Credit Agent and Lender

 

 

 

 

 

 

By

/s/ Shannon R. Westberg

 

Name:

Shannon R. Westberg

 

Title:

SVP

 

Signature page to Fourth Amendment to Fifth Amended and Restated Mortgage
Warehousing and Security Agreement

 

--------------------------------------------------------------------------------

 

 